UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7434


JOSHUA PATERNOSTER-COZART,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director V.D.O.C.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cv-00539-MSD-LRL)


Submitted:   February 27, 2015             Decided:   May 21, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Joshua Paternoster-Cozart, Appellant Pro Se.     Richard Carson
Vorhis, Senior Assistant Attorney General, Kate Elizabeth Dwyre,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joshua    Paternoster-Cozart               seeks   to      appeal    the   district

court’s     order   accepting,       in      part,    the      recommendation       of   the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition.         The order is not appealable unless a circuit

justice     or   judge   issues    a      certificate        of    appealability.         28

U.S.C. § 2253(c)(1)(A) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.    Cockrell,        537   U.S.    322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       On   October      14,    2014,      while      this      appeal      was   pending,

Paternoster-Cozart        was    released          from   incarceration.            We   may

address sua sponte whether an issue on appeal presents “a live

case or controversy . . . since mootness goes to the heart of

the Article III jurisdiction of the courts.”                         Friedman’s Inc. v.

                                              2
Dunlap, 290 F.3d 191, 197 (4th Cir. 2002) (internal quotation

marks omitted).             Because Paternoster-Cozart has already served

his term of imprisonment and has not identified any collateral

consequences         of    it,    there    is   no    longer     any    live   controversy

regarding       the       length    of    his       confinement.         Therefore,     his

challenge regarding additional credit against his sentence is

moot.

        Paternoster-Cozart also the challenges the district court’s

denial    of    relief       on    his    First     Amendment       claim.     The   timely

filing     of        specific       objections         to    a      magistrate       judge’s

recommendation is necessary to preserve appellate review of the

substance       of    that    recommendation          when    the    parties    have   been

warned of the consequences of noncompliance.                            United States v.

Midgette, 478 F.3d 616, 621 (4th Cir. 2007).                           Paternoster-Cozart

has waived appellate review by failing to file an objection to

the magistrate judge’s recommendation as to this claim after

receiving proper notice.

        Finally, Paternoster-Cozart challenges the district court’s

order denying his motions for leave to alter or amend and for

the appointment of counsel.                  By failing to brief these issues,

however, he has waived review of them.                       See United States v. Al-

Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004) (“It is a well

settled rule that contentions not raised in the argument section

of the opening brief are abandoned.”).

                                                3
     Accordingly, we deny leave to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal.              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      4